Citation Nr: 0938278	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of injury to 
right great toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1955 to March 1960 and from March 1961 
to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the Veteran's claim.

In December 2007, the Veteran was scheduled to appear at the 
Cleveland RO for a personal hearing with a Veterans Law 
Judge.  The Veteran failed to appear for said hearing, and he 
has not since asked for it to be rescheduled.  Accordingly, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).

Motion to advance

In September 2009, the Veteran's representative filed a 
motion to advance this case on the Board's docket due to the 
age of the Veteran.  The Board has reviewed this motion; 
however, the evidence of record demonstrates that the 
Veteran's age is 71.  As such, he does not qualify as 'a 
veteran of advanced age' pursuant to 38 U.S.C.A. § 7107.  See 
also 38 C.F.R. § 20.900(c) (2008).  The motion to advance is 
accordingly denied.   

Issue not on appeal

In January 2007, the Veteran filed a claim of entitlement to 
service connection for vertigo.  His claim was denied in a 
rating decision dated June 2007.  As evidenced by the claims 
folder, a notice of disagreement (NOD) was not filed.  That 
issue is, therefore, not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

FINDING OF FACT

The evidence of record does not support a finding that the 
Veteran's currently diagnosed right great toe disability is 
related to his military service, in particular any injury 
therein.


CONCLUSION OF LAW

Residuals of an injury to the right great toe were not 
incurred in or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
residuals of an injury to the right great toe, which he 
claims was incurred during his active military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  


It appears the Veteran was not specifically informed in a 
VCAA letter of the elements necessary to sustain a claim for 
service connection.  However, the evidence of record 
indicates that the Veteran had actual knowledge of what is 
necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  In this case, the Veteran 
demonstrated knowledge of the elements necessary to establish 
service connection when he argued that his current right toe 
and foot disabilities were related to his military service; 
specifically, the alleged in-service injury to his right 
great toe.  See the Veteran's claim dated November 2004; see 
also the Veteran's statement dated March 2005.  Consequently, 
any failure by the VA to notify the Veteran of the elements 
of service connection constitutes harmless error and does not 
prejudice the Veteran. 

Moreover, the Board notes that the Veteran has retained the 
services of an experienced representative who is clearly 
familiar with the case and is obviously aware of the kinds of 
evidence needed to substantiate the Veteran's claim.  See the 
September 1, 2009 Appellant's Brief.  It is clear that 
communications from the RO served to impress upon the Veteran 
and his representative the need to submit medical and other 
evidence to support the Veteran's claim that his current 
disability is related to an in-service injury.  The Veteran's 
representative undoubtedly understood the need for such 
evidence, as is demonstrated by the September 2009 brief, in 
which the Veteran's representative raised specific argument 
addressing the evidence required to substantiate a claim for 
service connection.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a VCAA letter dated 
January 2005.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records such as all 
records held by Federal agencies to include service treatment 
records or other military records, and medical records from 
VA hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

The January 2005 VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The January 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed disability.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and an effective 
date were not assigned.  Because as discussed below the Board 
is denying the Veteran's claim, elements 
(4) and (5) remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records, the Veteran's statements, and VA treatment 
records.  

The Veteran was not afforded a VA examination to address his 
claimed residuals of an injury to his right great toe.  The 
Board is aware of the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), which held that an examination is required 
when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

However, a medical examination as to the Veteran's service 
connection claim is unnecessary in this case, because there 
is no objective and competent evidence of an in-service 
disease or injury pertaining to the Veteran's right great 
toe.  Under such circumstances, an examination is not 
required.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
the evidence does not support a finding that the Veteran 
incurred a disease or injury to the right great toe during 
his military service.  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative and, as indicated above, he failed to appear 
at a scheduled personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.





Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).


Analysis

The Veteran seeks service connection for residuals of an 
injury to his right great toe, which he contends he incurred 
during his military service.  See the Veteran's statement 
dated March 2005.

As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between (1) and (2). See Hickson, supra.

With respect to Hickson element (1), current disability, X-
ray reports dated November 1998 and May 2001 document 
osteoarthritic changes of the interphalangeal joint of the 
right hallux.  See the VA radiological reports dated November 
1998 and May 2001.  Accordingly, Hickson element (1) is 
satisfied.

As to Hickson element (2), in-service disease or injury, the 
Board will separately address disease and injury.

Concerning in-service disease, a review of service treatment 
records reveals no evidence that the Veteran was diagnosed 
with a disability of the right great toe during military 
service.  The February 1960 service separation examination 
from the Veteran's first period of service was absent any 
indication of a right great toe disability.  Similarly, the 
February 1965 separation examination from the second period 
of service is absent any indication of diagnosis or treatment 
for a right great toe disability.  In none of the service 
treatment reports is a toe or foot problem mentioned.

[In  a report of medical history which was completed in 
connection with the February 1965 separation examination, the 
Veteran answered 'yes' to the question of whether he had a 
'bone, joint, or other deformity.'  However, this notation 
appears to be related to the three broken fingers and severe 
laceration of his right hand that the Veteran suffered during 
his second period of service.  Service connection was granted 
for right hand injury residuals in January 1966, shortly 
after the Veteran left military service.]
  
Further, the record does not reflect medical evidence showing 
during the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2008).  Indeed, 
the first documented complaint of or treatment for a right 
great toe disability was in November 1998, over thirty years 
after the Veteran's March 1965 release from active duty.  See 
the VA radiological report dated November 1998.  

With respect to injury, the Board preliminarily notes that 
the record does not indicate that the Veteran participated in 
combat with the enemy, nor does he so contend.  As such, the 
combat presumption of 38 U.S.C.A. § 1154(b) (West 2002) is 
not for application.  

The Veteran contends that in March 1957, during his first 
period of active duty service, he incurred a "smashed" 
right great toe.  Specifically, the Veteran stated that he 
was stacking 55 gallon drums and dropped one such drum onto 
his right great toe.  See the Veteran's claim dated November 
2004. 

The Board has no reason to doubt the Veteran's statement that 
the incident in question occurred [i.e., that he dropped a 
weight on his toe].  However, a preponderance of the evidence 
does not indicate or even suggest that he sustained any 
injury to his toe thereby.  Crucially, the Veteran's service 
treatment records are pertinently negative with respect to 
any such injury.  As indicated above, the Veteran's February 
1960 separation examination from his first period of service 
was absent any indication of a right great toe injury.  The 
Veteran's March 1961 entrance examination for his second 
period of service does not indicate that the Veteran suffered 
any such injury or residual disability.  Nor does any other 
service treatment report. 

The Board adds that there is a statutory presumption of 
soundness on enlistment, which includes the second period of 
service which started in March 1961.  
See 38 U.S.C.A. § 1111 (West 2002).  As a matter of law as 
well as fact, the Veteran was in sound condition in March 
1961.

In short, the service treatment reports are devoid of any 
evidence of a right great toe injury.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].

The Board finds that Veteran's recent statements as to an 
alleged in-service right great toe injury to be lacking in 
probative value in light of the Veteran's entire medical 
history, which shows no such problems in-service or for 
decades thereafter.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  It appears that the 
Veteran did not assert that an in-service right great toe 
injury occurred until the November 2004, over three decades 
after his military service.  

Critically, following his March 1965 military discharge, the 
Veteran filed claims of entitlement to service connection for 
multiple medical conditions.  He made no mention of a right 
great toe injury or resulting disability at that time.  
Further, the Veteran was afforded VA examinations in June 
1965 and July 1960; neither examination report documented any 
complaints of or treatment for a right great toe or right 
foot disability.  Notably, in a May 2001 podiatry 
consultation, the Veteran reported that he had not suffered 
trauma to either foot.  See VA podiatry note dated May 2001.  
It strains credulity to the breaking point that if the 
Veteran had in fact sustained a right great toe injury in 
service as he now claims, he would not have mentioned it, 
when he did mention the right hand injury.  

Accordingly, the Veteran's recent unsupported and self-
serving statements concerning an alleged in-service toe 
injury are at odds with the remainder of the record, which is 
devoid any indication that such an injury occurred.  As such, 
the Veteran's statements are lacking credibility and 
probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence]. 

As such, for the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim as to the 
matter of the incurrence of in-service disease or injury.  
Hickson element (2) is not satisfied, and the claim fails on 
that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

The Board observes that in the absence of an in-service 
incurrence or aggravation of disease or injury, it follows 
that Hickson element (3), medical nexus, is necessarily 
lacking as well.  In fact, the record is pertinently absent 
any competent evidence of medical nexus between the Veteran's 
currently diagnosed right great toe disability and his 
military service.  

To the extent that the Veteran contends that a medical 
relationship exists between his current right great toe 
disability and his military service, his opinion is entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495-95 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Veteran's own statements 
offered in support of his claim are not competent medical 
evidence and do not serve to establish a medical nexus.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Veteran appears to be contending that he has experienced 
a disability of the right great toe continually since 
service.  The Board is aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, supporting 
medical evidence of a continuing right great toe disability 
is required to sustain a service connection claim based upon 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117, 120-121 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Crucially, as indicated above, the competent medical evidence 
of record does not demonstrate that the Veteran was diagnosed 
with a right great toe disability until November 1998, over 
thirty years after his March 1965 discharge from military 
service.  Thus, continuity of symptomatology has not been 
demonstrated.  See Maxson, supra; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  

Accordingly, Hickson element (3) is also not satisfied.


In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
residuals of an injury to the right great toe.  The benefit 
sought on appeal is denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of an injury 
to the right great toe is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


